Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  March 23, 2011                                                                                        Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                              Marilyn Kelly
  142566 & (67)                                                                                         Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                     SC: 142566                             Mary Beth Kelly
  In re MAYS, Minors.                                                COA: 297447                            Brian K. Zahra,
                                                                     Wayne CC Family Division:                         Justices
                                                                     09-485821
  _________________________________________/

          On order of the Court, the application for leave to appeal the November 23, 2010
  judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall
  include among the issues to be briefed: (1) whether the Wayne Circuit Court, Family
  Division, erred in ordering the respondent-father to comply with a treatment plan in the
  absence of an adjudication of unfitness; (2) whether the so-called “one parent” doctrine,
  first adopted in In re CR, 250 Mich App 185 (2001), should be upheld; (3) whether the
  respondent-father’s challenge to the trial court’s assumption of jurisdiction constitutes an
  improper collateral attack on the trial court’s exercise of jurisdiction, where he had an
  opportunity to bring a direct appeal from the trial court’s initial dispositional order, which
  required him to comply with a treatment plan, but he did not do so, see In re Hatcher,
  443 Mich 426, 444 (1993); MCR 3.993(A)(1); (4) whether the trial court committed plain
  error in failing to hold a permanency planning hearing before directing the petitioner to
  file a supplemental petition seeking termination; (5) whether the trial court clearly erred
  in finding that clear and convincing evidence was presented to support termination under
  at least one of the statutory grounds alleged, MCL 712A.19b(3)(c)(i), (g), or (j); and (6)
  whether the trial court clearly erred in finding that termination was in the children’s best
  interests, MCL 712A.19b(5), without determining whether the children were of a
  sufficient age to give their views regarding termination, MCL 712A.19a(3), and without
  considering whether termination was appropriate given that the children were being cared
  for by a relative, MCL 712A.19a(6)(a).
         We further ORDER that this case be argued and submitted to the Court together
  with the case of In re Mays (Docket No. 142568), at such future session of the Court as
  both cases are ready for submission.
         The motion for leave to file brief amici curiae is GRANTED. The Children’s Law
  Section and the Family Law Section of the State Bar of Michigan are invited to file briefs
  amicus curiae. Other persons or groups interested in the determination of the issues
  presented in this case may move the Court for permission to file briefs amicus curiae.



                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            March 23, 2011                      _________________________________________
         d0316                                                                  Clerk